Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a gap filling structure, disposed over the package substrate and in a first gap laterally between the first semiconductor package and the second semiconductor package, wherein the underfill material is a continuous layer extending from the first space, across the first gap and extending to the second space, and the gap filling structure lands on a portion of the underfill material in the first gap between the first semiconductor package and the second semiconductor package”; of claim 10 stating “an underfill material, disposed to fill spaces between the semiconductor packages and the package substrate, wherein the gap filling structure is separated from the package substrate by a portion of the underfill material therebetween”; and of claim 17 stating “forming an underfill material to fill a first space between the first semiconductor package and the package substrate and a second space between the second semiconductor package and the package substrate, wherein the underfill material is a continuous layer extending from the first space, across the first gap and extending to the second space; disposing a gap filling structure in a gap between the first semiconductor package and the second semiconductor package, wherein the gap filling structure lands on a portion of the underfill material in the first gap between the first semiconductor package and the second semiconductor package”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894